                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


    JEFFERY JOHN WEAVER,                               2:20-cv-10519

                   Plaintiff,
        v.                                     HON. TERRENCE G. BERG

    GRETCHEN WHITMER, et al.,               TEMPORARY RESTRAINING
                                                   ORDER
                   Defendants.

       Jeffery John Weaver, who is proceeding pro se, has filed a motion

for “an immediate” temporary restraining order (“TRO”). The TRO is

sought in connection with a lawsuit Plaintiff filed on February 28, 2020.
Plaintiff claims he is in imminent danger of being wrongfully evicted from

his home at 1604 1/2 3rd Street, in Bay City, Michigan. According to

Weaver, Ashley Placher, a Resident Specialist for the Michigan

Department of Corrections, is seeking to evict him in retaliation for filing

the underlying lawsuit. Weaver’s claims, as set forth in his complaint,

allege improper retroactive application of Michigan’s Sex Offender

Registration Act, Mich. Comp. Laws § 28.723 et seq. As Defendants he

names Gretchen Whitmer, Governor of the State of Michigan, Kristie

Etue, Director of the Michigan State Police,1 and Harry Gill, Circuit
Court Judge for the 18th Circuit Court in Bay County, Michigan.


1 Information available in the public domain indicates that Colonel Kristie Etue
retired from her role as Director of the Michigan State Police at the end of 2018.
                                        1
     Rule 65(b) of the Federal Rules of Civil Procedure permits district

courts to issue temporary restraining orders “without written or oral

notice to the adverse party” provided two conditions are met. Fed. R. Civ.

P. 65(b)(1). First, the movant must allege “specific facts in an affidavit or
a verified complaint [which] clearly show that immediate and irreparable

injury, loss, or damage will result to the movant before the adverse party

can be heard in opposition.” Fed. R. Civ. P. 65(b)(1)(A). Second, Rule 65
requires that the movant’s attorney certify in in writing any efforts made

to give notice to the adverse party and the reasons why notice should not

be required. Fed. R. Civ. P. 65(b)(1)(B). Weaver is currently proceeding

pro se and so has no attorney.

     Allegations in a pro se complaint are held to less stringent

standards than those submitted by lawyers. See Haines v. Kerner, 404
U.S. 519 (1972). Weaver’s sworn complaint avers that he “is being evicted

on or about March 7th, 2020”—tomorrow—and is therefore “on the verge

of homelessness.” ECF No. 1, PageID.3. These allegations, set forth in

Weaver’s verified complaint, are sufficient to establish that “immediate

and irreparable injury, loss, or damage” would occur should the Court

deny any relief until Defendants have an opportunity to respond. See Fed.

R. Civ. P. 65(b)(1)(A). See also ECF No. 1, PageID.4 (providing Weaver’s

signature following language stating, “I declare (or certify, verify, or

state) under penalty of perjury that the foregoing is true and correct.”).

It is not apparent to the Court that Defendants would suffer any injury
                                     2
or prejudice as a result of Weaver being permitted to remain in his home

for an additional 14 days—the permissible duration of a temporary

restraining order. See Fed. R. Civ. P. 65(b)(2). On the issue of Weaver’s

efforts to notify Defendants of this matter, the Court observes that
neither Sixth Circuit jurisprudence nor the Eastern District of

Michigan’s Local Rules expressly require that a pro se litigant certify in

writing his or her efforts to provide notice to the adverse party. See Fed
R. Civ. P. 65(b)(1)(B). Moreover, the Court finds the imminence of

Weaver’s pending eviction weighs in favor of granting relief with

requiring prior notice in this situation. Entry of a temporary restraining

order is warranted to preserve the positions of the parties and permit the

Court more time to thoroughly investigate the facts and law surrounding

Weaver’s pending eviction.
     Accordingly, it is hereby ORDERED that a temporary restraining

order is ISSUED this March 6, 2020 at 5:00 p.m. prohibiting any person

from evicting Weaver from his home, located at 1604 1/2 3rd Street, Bay

City, Michigan. Instead, Defendants must permit Weaver to remain

living in his home so long as this temporary restraining order remains in

effect. This temporary restraining order will expire 14 days from the date

and time of its issuance, on March 20, 2020, at 5:00 p.m. It is further

ORDERED that Plaintiff shall take all possible steps to notify




                                    3
Defendants of his motion for a temporary restraining order and the

issuance of this temporary restraining order.


Dated: March 6, 2020             s/Terrence G. Berg
                                 TERRENCE G. BERG
                                 UNITED STATES DISTRICT JUDGE




                                   4
